             Case 5:20-cv-01374-SVK Document 10-1 Filed 05/14/20 Page 1 of 3




     Daniel C. Fleming, Esq. (SBN 314283)
 1
     WONG FLEMING, P.C.
 2   821 Alexander Road, Suite 200
     Princeton, NJ 08540
 3   Phone: (609) 951-9520
     Fax: (609) 951-0270
 4
     dfleming@wongfleming.com
 5   Attorneys for Plaintiff KeyBank National Association, successor by merger to Key Equipment
     Finance, Inc.
 6

 7
                                   UNITED STATES DISTRICT COURT

 8                              NORTHERN DISTRICT OF CALIFORNIA
 9                                          SAN JOSE DIVISION
10
      KEYBANK NATIONAL ASSOCIATION,
11    successor by merger to Key Equipment                  Case No. 20-cv-01374-SVK
      Finance, Inc.,
12

13
                              Plaintiff,
                                                            DECLARATION OF DANIEL C.
14               v.                                         FLEMING IN SUPPORT OF
                                                            PLAINTIFF’S EX PARTE
15    MEDINA TOURS & CHARTERS, INC.,                        APPLICATION FOR ALTERNATE
      FERNANDO MEDINA, and SALVADOR                         SERVICE OF PROCESS AND
16
      MEDINA,                                               EXTENSION OF TIME FOR
17                                                          SERVICE OF PROCESS
                              Defendants.
18

19

20          I, Daniel C. Fleming, an attorney duly admitted to practice before the Courts of this District,

21   declare under the penalties of perjury the following:
22
            1.        I am a partner in the law firm of Wong Fleming, P.C., counsel for Plaintiff KeyBank
23
     National Association, successor by merger to Key Equipment Finance, Inc. (“Plaintiff”).
24
            2.        I am fully familiar with the facts of this case and closely supervised the work of the
25

26   attorneys assigned to this matter. I submit this Declaration in support of the Plaintiff’s ex parte

27   Application for Alternate Service and for an Extension of Time to Serve the Defendants.
28

                                                        1
     DECLARATION OF DANIEL C. FLEMING IN SUPPORT OF PLAINTIFF’S EX PARTE APPLICATION FOR
        ALTERNATE SERVICE OF PROCESS AND AN EXTENSION OF TIME TO SERVE DEFENDANTS
             Case 5:20-cv-01374-SVK Document 10-1 Filed 05/14/20 Page 2 of 3




            3.      As part of Plaintiff’s efforts in locating Defendants, Plaintiff conducted and
 1

 2   obtained a LexisNexis Report for each Defendant.

 3          4.      The LexisNexis Report compiled date and information about Defendants from
 4
     various sources including, but not limited to, postal and real property records, voter registration
 5
     records, driver license records, motor vehicle registration records, judgment and lien records,
 6

 7
     employment records, criminal filings, as well as Defendants’ potential relatives, business

 8   associates, and neighbors.
 9          5.      The LexisNexis Report indicated that, at the time of the filing of Plaintiff’s
10
     Complaint, the Defendants were located at the same addresses that appear on underlying Loan and
11
     Security Agreement and Guaranties. Those addresses are as follows:
12

13          (a)     Medina Tours & Charters, Inc.
                    1850 S 7th Street
14                  San Jose, California 95112
15
            (b)     Fernando Medina
16                  2569 E Trimble Road
                    San Jose, California 95132
17
            (c)     Salvador Medina
18
                    1658 Los Suenos Avenue
19                  San Jose, California 95116

20          6.      Attached hereto as Exhibit A is a true and correct copy of the Affidavit of Due
21
     Diligence pertaining to the service attempted on Defendant Medina Tours & Charters, Inc. via
22
     service upon its Registered Agent, Salvador Medina.
23

24
            7.      Attached hereto as Exhibit B is a true and correct copy of the Affidavit of Due

25   Diligence pertaining to service attempted on Defendant Fernando Medina.
26          8.      Attached hereto as Exhibit C is a true and correct copy of the Affidavit of Due
27
     Diligence pertaining to service attempted on Defendant Salvador Medina.
28

                                                     2
     DECLARATION OF DANIEL C. FLEMING IN SUPPORT OF PLAINTIFF’S EX PARTE APPLICATION FOR
        ALTERNATE SERVICE OF PROCESS AND AN EXTENSION OF TIME TO SERVE DEFENDANTS
            Case 5:20-cv-01374-SVK Document 10-1 Filed 05/14/20 Page 3 of 3




 1
     Dated: May 14, 2020            /s/ Daniel C. Fleming
 2                                  Daniel C. Fleming

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              3
     DECLARATION OF DANIEL C. FLEMING IN SUPPORT OF PLAINTIFF’S EX PARTE APPLICATION FOR
        ALTERNATE SERVICE OF PROCESS AND AN EXTENSION OF TIME TO SERVE DEFENDANTS
